DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudy, Jr. et al. (US 5381314) in view of Harder et al. (US 2007/0236881).

Regarding claim 1 Rudy discloses:
A cabinet enclosure for mounting to a vehicle and providing an inner cavity isolated from a surrounding environment, the cabinet enclosure comprising: 
a removable module (e.g. 10 FIG.2) including a frame (e.g. 12 FIG.2) and a plurality of mounts (e.g. 30 FIG.2) on the frame for receiving an electrical component (e.g. 100 FIG.2); 
a housing (e.g. 300, FIG.8, “shelf” col 8 line 21) defining the inner cavity (e.g. within/inside the walls of 300 FIG.8) and including a plurality of predefined mounting locations (e.g. along 306, 308 FIG.9, col 11 lines 34-36) within the inner cavity configured to receive the removable module (e.g. described col 11 line 35) through a front opening of the housing, the housing configured to protect the inner cavity from exposure to moisture, heat, vibration (e.g. described col 12 lines 54-55) and / or electromagnetic forces; 
wherein the removable module includes front fasteners (e.g. 56 FIG.2) and rear shock pins or rear guide pins (e.g. 210 FIG.10) for insertion and extraction of the removable module into and from the inner cavity of the housing (e.g. indicated FIG.11); and
an interface element (e.g. rack col 2 line 12) for securing the housing to a vehicle (e.g. described col 2 lines 9-12)
Rudy does not explicitly disclose:
a door hingedly attached to the housing and moveable between a first open position relative to the housing for allowing access to the removable module and the inner cavity and a second closed position for sealing an entirety of the front opening
Harder teaches:
a door (e.g. 46 Figure 3A) hingedly attached to the housing and moveable between a first open position (shown e.g. Figure 3A) relative to the housing for allowing access to the removable module and the inner cavity and a second closed position (shown e.g. Figure 2) for sealing an entirety of the front opening (described e.g. abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CZAMARA as pointed out above, in Paulsen, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“Doors are also provided on the front and back sides of the enclosure for accessing the equipment in the inner chamber. Since the equipment may be considered as LRUs (line replaceable units) the resulting front and back accessibility speeds maintenance on the aircraft. The doors have seals associated with them so that when the doors are closed the inner chamber is hermitically sealed and isolated from the ECS air in the avionics bay and from the ECS air in the outer plenum. Moreover, the enclosure is made of preferably light weight material (e.g., aluminum) and is of sturdy rugged construction such that it can withstand a pressure difference of several psi between the internal and external pressures. Thus, if cabin pressure is ‘lost’ the equipment in the inner chamber is not affected” (paragraph [0046]). 

Regarding claim 4 Rudy discloses:
 an electrical harness (e.g. 350 FIG.12) secured in the inner cavity, the electrical harness including a plurality of connectors (e.g. in 358 FIG.9) for selectively connecting the electrical component of the removable module to an external panel of the cabinet enclosure (as indicated e.g. FIG.11) and/or to an electrical component of an additional removable module.

Regarding claim 5 Rudy discloses:
a panel (e.g. walls of 18 FIG.2) positioned in the inner cavity (e.g. indicated FIG.12) for providing electromagnetic isolation (e.g. described abstract) of the electrical component of the removable module from another electrical component mounted in the inner cavity of the housing (e.g. other devices of the shelf described col 2 line 9).

Regarding claim 6 Rudy discloses:
a plurality of harnesses (e.g. two 350 shown FIG.12)  disposed within the inner cavity of the housing and additional electrical components mounted to additional removable modules (e.g. plural junction boxes in manner similar to black boxes described col 2 lines 9-13) wherein the plurality of harnesses separately inter-connect the additional electrical components to each other and/or to an external panel (e.g. described col 15 line 28-col 16 line) mounted to the housing (e.g. same shelf col 2 line 9).

Regarding claim 7 Rudy discloses:
the electrical component is one of the following: a communication module, a computation module (e.g. inherent in “signals received, processed and transmitted by the electronic circuitry” described col 2 lines 2-3) or a human-Machine-Interface module.

Regarding claim 8 Rudy discloses:
the removable module includes a set of standardized electrical interfaces (e.g. described col 6 line 4) on a rear panel to interface with an electrical harness (via e.g. 200 to 350 FIG.12)  disposed in the inner cavity of the housing.

Regarding claim 9 Rudy discloses:
at least one of a cooling unit (e.g. 52 FIG.2) and a power distribution unit (e.g. described col 1 line 54-55) disposed in the inner cavity.

Regarding claim 11 Rudy discloses:
the removable module includes electromagnetic interference mitigating features (e.g. described col 1 line 68-col 2 line 2) for providing electromagnetic isolation of the removable module from additional removable modules mounted in the inner cavity of the housing (e.g. other devices of the shelf described col 2 line 9).

Regarding claim 12 Rudy discloses:
the electromagnetic interference mitigating features include one or more of the following: conductive panels, conductive gaskets (e.g. col 9 line 13), conductive screens for air ways or electrical filters on power or signal cables.

Regarding claim 13 Rudy discloses:
an additional removable module (e.g. plural junction boxes in manner similar to black boxes described col 2 lines 9-13) wherein the removable module and the additional removable module are independently removable from and insertable into the inner cavity of the housing (understood as inherent in the described col 2 lines 9-13).

Regarding claim 14 Rudy discloses:
at least one of guides, a railing system (e.g. two 308 FIG.9) or slides mounted to the housing and engaging the removable module for allowing the removable module to be inserted into and removed from the inner cavity of the housing (as indicated by arrow FIG.12).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudy, Jr. et al. (US 5381314) in view of Harder et al. (US 2007/0236881) in further view of CZAMARA et al (US 2015/0181751).

Regarding claim 10 Paulsen as modified discloses:
The cabinet enclosure of claim 1, 
Paulsen does not explicitly disclose:
wherein the removable module includes a ballast element mounted in one of a plurality of positions on the removable module
CZAMARA teaches:
wherein the removable module (e.g. 108 FIG.5) includes a ballast element (e.g. 112 FIG.5) mounted in one of a plurality of positions on the removable module (“A stabilization device for a rack may stabilize the rack, the computing devices in a rack, or both”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CZAMARA as pointed out above, in Paulsen, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for:
“The ballast members reduce displacement of the rack from seismic loads transmitted from the floor to the rack” paragraph [0023], or to reduce displacement of the modules from in air turbulence in Paulsen. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the 892 disclose references cited by the primary reference.
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841         

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841